SEVERANCE PROTECTION AGREEMENT



This Severance Protection Agreement ("Agreement") is made by and between FIRST
BANK OF GEORGIA, a banking corporation chartered under the laws of the State of
Georgia (the "Bank") and Bradley J. Gregory, an employee of the Bank (the
"Employee").



W ITNESSETH

:





WHEREAS, the Employee will be an officer of the Bank holding the title of Chief
Financial Officer (CFO); and



WHEREAS, the Bank and the Employee desire to provide for the payment of
severance pay to the Employee in the event of termination of Employee's
employment with the Bank following a change in control of the Bank and/or the
Bank's parent holding company, Georgia-Carolina Bancshares, Inc. (the
"Company"), on the terms and conditions set forth in this Agreement;



NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and conditions set forth herein, the Bank and the Employee agree
herein as follows:



1. OPERATION OF AGREEMENT.

This Agreement shall be effective immediately upon its execution, but its
provisions shall not be operative, for any reason, unless and until a "Change in
Control" (as such term is defined in paragraph 2 hereof) has occurred.





2. CHANGE IN CONTROL.





A . Unless otherwise provided, the term "Change in Control" as used in this
Agreement shall mean the first to occur of any of the following:



(i) The effective date of any transaction or series of transactions (other than
a transaction to which only the Company and one or more of its subsidiaries are
parties) pursuant to which (a) the Company merges into or becomes a subsidiary
of another corporation or (b) one or more of the Company's subsidiaries
(including but not limited to the Bank) becomes a subsidiary of or merges with
another entity, or (c) substantially all of the assets of the Company are sold
to or acquired by a person, corporation or group of associated persons acting in
concert who are not members of the present Board of Directors of the Company;



(ii) The date upon which any person, corporation, or group of associated persons
acting in concert becomes a direct or indirect beneficial owner of shares of
stock of the Company representing an aggregate of more than twenty-five percent
(25%) of the votes then entitled to be cast at an election of directors of the
Company; or



(iii) The date upon which the persons who were members of the Board of Directors
of the Company as of the date of this Agreement (the "Original Directors") cease
to constitute a majority of the Board of Directors of the Company; provided,
however, that any new director whose nomination or selection has been approved
by the unanimous affirmative vote of the Original Directors then in office shall
also be deemed an Original Director.



B. Notwithstanding the foregoing and for purposes of paragraph 3.B.(ii) below
only, the term "Change in Control" shall mean the date upon which any person,
corporation, or group of associated persons acting in concert becomes a direct
or indirect beneficial owner of shares of stock of the Company representing an
aggregate of fifty percent (50%) or more of the votes then entitled to be cast
at an election of directors of the Company.



3.

SEVERANCE PAYMENTS.





A. If, during the three (3) year period immediately following a Change in
Control, the Employee's employment with the Bank is terminated either:



(i) by the Bank for no reason or for any reason other than as a result of:



(a) the gross negligence or willful misconduct by the Employee which is
materially damaging to the business of the Bank or the Company;



(b) the conviction of the Employee of any crime involving breach of trust or
moral turpitude;



(c) a consistent pattern of failure by the Employee to follow the reasonable
written instructions or policies of the Employee's supervisor or the Board of
Directors of the Bank or Company; or



(d) receipt by the Bank or the Company of any written notice from the Georgia
Department of Banking and Finance, the Federal Deposit Insurance Corporation or
the Board of Governors of the Federal Reserve System requiring the removal of
the Employee; or



(ii) by the Employee as a result of, and within ninety (90) days following:



(a) a reduction in the Employee's rate of regular compensation from the Bank to
an amount below the rate of the Employee's regular compensation as in effect
immediately prior to the Change in Control; or



(b) a requirement that the Employee relocate to a county other than Columbia,
McDuffie or Richmond County; or



(c) a reduction in the Employee's duties, title, and/or responsibilities, as
were previously set prior to the Change in Control,



then the Bank shall pay the Employee an amount equal to two (2) times the rate
of the Employee's annual base salary (not including bonuses, benefits, grant of
options or any other compensation other than regular periodic salary payments)
as in effect immediately prior to the Change in Control. Such compensation shall
be paid in a lump sum within thirty (30) days after such termination, subject to
such termination satisfying the definition of "separation from service" as set
forth in Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code") and guidance issued thereunder.



B. If, within ninety (90) days after the date upon which a Change in Control
occurs as defined in:



(i) paragraphs 2.A. (i)-(iii) above, Employee may terminate his employment and
the Bank shall pay Employee an amount equal to Employee's regular annual base
salary (not including bonuses, benefits, grant of options, or any other
compensation other than regular periodic salary payments) as in effect
immediately prior to the Change in Control as set forth in paragraphs 2.A.
(i)-(iii) hereof. Such compensation shall be paid in a lump sum within thirty
(30) days of such termination, subject to such termination satisfying the
definition of "separation from service" as set forth in Section 409A of the Code
and guidance issued thereunder; or



(ii) paragraph 2.B. above, Employee may terminate his employment and the Bank
shall pay Employee an amount equal to one and one half (1 1/2) times the rate of
Employee's regular annual base salary (not including bonuses, benefits, grant of
options, or any other compensation other than regular periodic salary payments)
as in effect immediately prior to the Change in Control as set forth in
paragraph 2.B. hereof. Such compensation shall be paid in a lump sum within
thirty (30) days of such termination, subject to such termination satisfying the
definition of "separation from service" as set forth in Section 409A of the Code
and guidance issued thereunder.



C. Any other provision in this Agreement notwithstanding,



(i) in the event that any payment or benefit, or any combination of payment or
benefits, to Employee hereunder (hereinafter "Total Payments") is determined to
be an "excess parachute payment" pursuant to Section 280G of the Code,
Employee's right to the Total Payments shall automatically be reduced so that
the aggregate of the applicable values thereof for purposes of Code Section
280(G) shall be equal to 299 percent of the Employee's "base amount" by first
reducing, to the extent necessary (A) the cash portion of the Total Payments
subject to this Paragraph (if necessary, to zero (0)), and then (B) all other
non-cash Total Payments subject to this Paragraph (if necessary, to zero (0)).
Any determination required by the preceding sentence shall be made by
independent certified public accountants or tax counsel (hereinafter, such party
shall sometimes be hereinafter referred to as the "Independent Adviser")
selected by Bank. In making any such determination as to the application and
effect of this Paragraph on any Total Payments received or to be received by
Employee, (i) no portion of the Total Payments shall be taken into account which
in the opinion of the Independent Adviser does not constitute a "parachute
payment" within the meaning of Section 280G(b)(2) of the Code, including by
reason of Section 280G(b)(4)(A) of the Code; (ii) those Total Payments provided
under this Paragraph shall be reduced only to the extent necessary so that the
Total Payments (other than those referred to in clause (i)) in their entirety
constitute reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4)(B) of the Code or are otherwise not subject to
disallowance as deductions, in the opinion of the Independent Adviser; and (iii)
the value of any non-cash benefit or any deferred payment or benefit included in
the Total Payments shall be determined by the Independent Advisor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.



(ii) if Employee is a "specified employee" within the meaning of Section 409A of
the Code, any payments or installments which constitute "deferred compensation"
under Code Section 409A and would otherwise become due under this Agreement
during the first six (6) months (or such longer period as required by Section
409A of the Code and guidance issued thereunder) after the effective date of
termination of Employee's employment for reasons other than death shall be
delayed and all such delayed payments (or delayed installments) shall be paid in
full in the seventh (7th) month after the date of termination, and all
subsequent payments (or installments) shall be paid in accordance with their
original payment schedule. To the extent that during the first six (6) months
after the effective date of termination, the payment of any premium amounts or
other payments to third parties becomes due by the Bank, Employee shall be
responsible for paying such amounts directly to the insurer or other third party
and shall receive reimbursement from Bank for such amounts in the seventh (7th)
month after the effective date of termination.



4. NO SEVERANCE PAY UPON OTHER TERMINATION.

Upon any termination of Employee's employment with the Bank other than a
termination specified in paragraph 3, the sole obligation of the Bank to the
Employee shall be to pay Employee's regular compensation up to the effective
date of the termination.





5. ENTIRE OBLIGATION.

Payment to the Employee pursuant to paragraph 3 of this Agreement shall
constitute the entire obligation of the Bank to the Employee in full settlement
of any claim at law or in equity that the Employee may otherwise assert against
the Bank or any of its employees, officers or directors on account of the
Employee's termination of employment. Employee's right to receive payment under
paragraph 3 is conditioned upon Employee entering into an agreement for the
written mutual release and waiver of any claims related to this Agreement or
Employee's employment by the Bank, in a form and content mutually acceptable to
the Bank and Employee.





6. NO OBLIGATION TO CONTINUE EMPLOYMENT.

This Agreement does not create any obligation on the part of the Bank to
continue to employ the Employee following a Change in Control or in the absence
of a Change in Control.





7. TERM OF AGREEMENT.

This Agreement shall remain in effect for a term of three (3) years from the
date hereof and shall automatically renew for an additional three (3) years on
each anniversary thereof, unless Employee is otherwise notified to the contrary
thirty (30) days prior to such anniversary by the Bank, in which case this
Agreement shall terminate two (2) years from such anniversary.





8. NOTICES.

For the purpose of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon actual receipt:





To the Company: Georgia-Carolina Banschares, Inc.

3527 Wheeler Road

Augusta, Georgia 30909

Attention: Chief Executive Officer



To the Employee: Bradley J. ("Jack") Gregory

__________________________________

__________________________________





9. CLAIMS FOR COMPENSATION.

All claims by Employee for benefits under this Agreement shall be directed to,
and determined by, the Board of Directors of the Bank ("Board") and shall be in
writing. Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to Employee in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon.







10. ARBITRATION. Any controversy or claim arising out of or relating to
Employee's employment by Bank, or the termination thereof, or this Agreement, or
the breach thereof (including, without limitation, any claim that any provision
of this Agreement or any obligation of Employee is illegal or otherwise
unenforceable or voidable under law, ordinance or ruling or that Employee's
employment by Bank was illegally terminated) shall be settled by arbitration
before a neutral arbitrator through arbitration administered by the American
Arbitration Association in Augusta, Georgia, in accordance with the United
States Arbitration Act (9 USC, Section 1 et seq.) and the rules of the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes. Bank and Employee each consent and submit to the personal
jurisdiction and venue of the trial courts of Richmond County, Georgia, and also
to the personal jurisdiction and venue of the United States District Court for
the Northern District of Georgia, Atlanta Division, for purposes of enforcing
this provision. All awards of the arbitration shall be binding and
non-appealable except as otherwise provided in the United States Arbitration
Act; provided, however, that the arbitrator shall not be authorized to issue any
ruling or award that is contrary to the laws of the State of Georgia or the
United States, notwithstanding any provisions or lack of provisions in the
United States Arbitration Act, the provisions of Official Code of Georgia
Annotated Section 9-9-13(b), or any other applicable federal or state law. In
the event that either party appeals the award or decision of the arbitrator on
the grounds that the arbitrator's award or decision is contrary to the laws of
the State of Georgia or the United States, then the parties acknowledge and
agree that they shall not seek to have the dispute re-tried in the courts, but
rather will submit the record of the arbitration proceedings to the court for a
decision solely on whether the arbitrator's judgment or award is contrary to the
laws of the State of Georgia or the United States, and to either affirm or
vacate the award or decision on that basis. If the award or decision is vacated,
then the parties shall re-submit the dispute to arbitration. Subject to the
foregoing, judgment upon the award of the arbitrator may be entered in any court
having jurisdiction thereof. The arbitration shall take place at a time noticed
by the American Arbitration Association regardless of whether one of the parties
fails or refuses to participate. The arbitrator shall have authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, specific performance of any obligation
created under this Agreement, the issuance of an injunction or other provisional
relief, or the imposition of sanctions for abuse or frustration of the
arbitration process. The parties shall be entitled to engage in reasonable
discovery, including a request for the production of relevant documents.
Depositions may be ordered by the arbitrator upon a showing of need. The
foregoing provisions shall not preclude Bank from bringing an action in any
court of competent jurisdiction for injunctive or other provisional relief as
Bank may determine is necessary or appropriate. By way of non-exclusive
examples, claims subject to arbitration under this Agreement shall include
claims under federal, state and local statutory or common law, such as the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended, including the amendments of the Civil Rights Act of 1991, the Americans
with Disabilities Act, and contract and tort laws. Both Bank and Employee have
reviewed and specifically approve of the preceding arbitration provision and
have acknowledged by placing their initials in the boxes.



11. SEVERABILITY.

Should any clause, portion or section of this Agreement be unenforceable or
invalid for any reason, such unenforceability or invalidity shall not affect the
enforceability or validity of the remainder of this Agreement.





12. ASSIGNMENT, SUCCESSOR AND INTEREST.

This Agreement being personal to the Employee, it may not be assigned by the
Employee. The terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the successors and assigns of the Bank and/or the Company
and the heirs, executors and personal representatives of the Employee.





13. WAIVER.

Failure to insist upon strict compliance with any terms, covenants, and
conditions of this Agreement shall not be deemed a waiver of such term, covenant
or condition, nor shall any waiver or relinquishment of any right or power
hereunder at any one or more times be deemed a waiver or relinquishment of such
right or power at any other time or times.





IN WITNESS WHEREOF, this Agreement has been executed by the undersigned duly
authorized on this _____ day of ____________________, 2006.



 

BANK:



FIRST BANK OF GEORGIA



 

By:_____________________________________

Chairman of the Board



 

 



EMPLOYEE:



 

 

____________________________________

Bradley J. Gregory



 

 

 

 